   Case 1:18-cr-00029-JRH-BKE Document 74 Filed 05/06/19 Page 1 of 1
               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION

                                                                 U.S. DISTRICT COURT
                                                               Southern District of Georgia
                                                                   Filed in Open Court
          CHANGE OF PLEA IN        USA v. PAUL WILSON AISOSA

          CRIMINAL NO. CRl 18-29          AUGUSTA, GEORGIA
                                                                       Deputy Clerk




                    WITH CONSENT OF THE COURT,THE
                                  PAUL WLSON AISOSA
              DEFENDANT                                   , HAVING

           PREVIOUSLY ENTERED A PLEA OF


           HEREBY WITHDRAWS THAT PLEA AND ENTERS A PLEA


           OF guilty               70 COUNT TWO

           IN THE INDICTMENT.



                       THIS iff    DAY OF             MAY            , 2019.




NOLLE PROSSE AS
                                                      AUL WILSON ais6sa DEFENDANT
TO COUNT(S)


                                                            UNSEL FOR DEFENDANT
                                                                     WILLIAM J. SUSSMAN
